Exhibit 10.2

Viacom Inc.

2006 Long-Term Management Incentive Plan

(Amended and Restated on April 12, 2007,

December 2, 2008 and effective January 1, 2011)

2011 Terms and Conditions to the Stock Option Certificate

ARTICLE I

TERMS OF STOCK OPTIONS

Section 1.1        Grant of Stock Options. The Stock Options have been awarded
to the Participant subject to the terms and conditions contained in (A) the
confirmation for the May 25, 2011 grant of Stock Options provided to the
Participant (the “Stock Option Certificate”) and the Terms and Conditions
contained herein (collectively with the Stock Option Certificate, the
“Certificate”) and (B) the Plan, the terms of which are hereby incorporated by
reference. A copy of the Plan and the Prospectus dated May 25, 2011 are being
provided simultaneously to the Participant on-line or attached
hereto. Capitalized terms that are not otherwise defined herein have the
meanings assigned to them in the Stock Option Certificate or the Plan. The Stock
Options are not intended to be, or qualify as, “Incentive Stock Options” within
the meaning of Section 422 of the Code.

Section 1.2        Terms of Stock Options.

(a)        Exercisability. The Stock Options shall be exercisable only to the
extent the Participant is vested therein. Subject to the other terms and
conditions contained in the Certificate and in the Plan, the Stock Options shall
vest in four installments of an approximately equal whole number of Stock
Options on each of the first, second, third and fourth anniversaries of the Date
of Grant.

(b)        Option Period. Except as provided in Section 1.2(c) hereof, the
period during which the Stock Options may be exercised shall expire on the
eighth anniversary of the Date of Grant (the “Expiration Date”). If the
Participant remains employed by the Company or any of its Subsidiaries through
the Expiration Date, his or her Outstanding Stock Options may be exercised to
the extent exercisable until the close of trading (generally 4:00 p.m. New York
time) on the last trading day falling within the exercise period on the New York
Stock Exchange or, if different, the principal stock exchange on which the Class
B Common Stock is then listed. Thus, if the Expiration Date is not a trading
day, then the last day the Stock Options may be exercised is the last trading
day preceding the Expiration Date.

(c)        Exercise in the Event of Termination of Employment, Retirement, Death
or Permanent Disability.

 

1



--------------------------------------------------------------------------------

(i)        Termination other than for Cause, or due to Retirement, Death or
Permanent Disability. Except as otherwise provided in this Section 1.2 or as
otherwise determined by the Committee (including in any applicable employment
agreement), in the event of the Participant’s termination of employment other
than a termination of employment for Cause or due to the Participant’s
Retirement, Permanent Disability or death, the Participant’s Outstanding Stock
Options can be exercised in accordance with the following provisions:

(A)        if the Participant ceases to be an employee of the Company or any of
its Subsidiaries by reason of the voluntary termination by the Participant or
the termination by the Company or any of its Subsidiaries other than a
termination of employment for Cause, the Participant may exercise his or her
Outstanding Stock Options to the extent exercisable on the date of the
Participant’s termination of employment until the earlier of six months after
such date or the Expiration Date;

(B)        if the Participant ceases to be an employee of the Company or any of
its Subsidiaries by reason of the Participant’s Retirement, the Participant may
exercise his or her Outstanding Stock Options to the extent exercisable on the
date of Retirement until the earlier of the third anniversary of such date or
the Expiration Date;

(C)        if a Permanent Disability of the Participant occurs, the
Participant’s Outstanding Stock Options may be exercised to the extent
exercisable on the date of the onset of such Permanent Disability until the
earlier of the third anniversary of such date or the Expiration Date; and

(D)        if the Participant dies during a period during the Participant could
have exercised his or her Stock Options, the Participant’s Outstanding Stock
Options may be exercised to the extent exercisable at the date of death by the
person who acquired the right to exercise such Stock Options by will or the laws
of descent and distribution, permitted transfer or beneficiary designation until
the earlier of the second anniversary of the date of death or the Expiration
Date.

Except as otherwise provided in this Section 1.2 or as otherwise determined by
the Committee, upon the occurrence of an event described in clauses (A), (B),
(C) or (D) of this Section 1.2(c)(i), all rights with respect to Stock Options
that are not vested as of such event will be forfeited. A “termination of
employment” occurs, for purposes of the Stock Options, when a Participant is no
longer an employee of the Company or any of its Subsidiaries. Unless the
Committee determines otherwise, the employment of a Participant who works for a
Subsidiary shall terminate, for purposes of the Stock Options, on the date on
which the Participant’s employing company ceases to be a Subsidiary.

(ii)        Termination for Cause. If the Participant’s employment with the

 

2



--------------------------------------------------------------------------------

Company or any of its Subsidiaries ends due to a termination of employment for
Cause then, unless the Committee in its discretion determines otherwise, all
Outstanding Stock Options, whether or not then vested, shall terminate effective
as of the date of such termination.

(iii)        Exercise Periods following Termination of Employment, Retirement,
Permanent Disability or Death. For the purposes of determining the dates on
which Stock Options may be exercised following a the occurrence of an event
described in clauses (A), (B), (C) or (D) of Section 1.2(c)(i), the day
following the occurrence of such event shall be the first day of the exercise
period and the Stock Options may be exercised until the close of trading
(generally 4:00 p.m. New York time) on the last trading day falling within the
exercise period on the New York Stock Exchange or, if different, the principal
stock exchange on which the Class B Common Stock is then listed. Thus, if the
last day of the exercise period is not a trading day, then the last date the
Stock Options may be exercised is the last trading day preceding the end of the
exercise period.

Section 1.3        Exercise of Stock Options.

(a)        Whole or Partial Exercise. The Participant may exercise all vested
Outstanding Stock Options granted hereunder in whole at one time or in part in
increments of 100 Stock Options (or the entire number of Outstanding Stock
Options in which the Participant is vested, if such number is not a multiple of
100) by notice to the Director, Global Equity Services, Viacom Inc., 1515
Broadway, New York, New York 10036, or to such agent(s) for the Company
(“Agent”) as the Company may from time to time specify, in such manner and at
such address as may be specified from time to time by the Company. Such notice
shall (i) state the number of Stock Options being exercised, and (ii) be signed
(or otherwise authorized in a manner acceptable to the Company) by the person or
persons so exercising the Stock Options and, in the event the Stock Options are
being exercised (pursuant to Section 1.2(c)(i) hereof) by any person or persons
other than the Participant accompanied by proof satisfactory to the Company’s
counsel of the right of such person or persons to exercise the Stock
Options. Information concerning any Agent and its address may be obtained by
contacting the Director, Global Equity Services.

(b)        Payment of Purchase Price Upon Exercise. Full payment of the
aggregate Exercise Price (which shall be determined by multiplying the number of
Stock Options being exercised by the Exercise Price as set forth on the Stock
Option Certificate) shall be made on or before the settlement date for the
shares of Class B Common Stock issued pursuant to the exercise of the Stock
Options. Unless otherwise provided by the Company, such Exercise Price shall be
paid in cash (e.g. personal bank check, certified check or official bank
check). In accordance with the rules and procedures established by the Company
for this purpose, the Stock Options may be exercised through a procedure,
approved by the Company from time to time, involving a broker or dealer, that
affords the Participant the opportunity to sell immediately some or all of the
shares underlying the exercised portion of the Stock Options in order to
generate sufficient cash to pay the

 

3



--------------------------------------------------------------------------------

Exercise Price of the Stock Options. In addition, if the Company so permits, the
Exercise Price may be paid in whole or in part using a net share settlement
procedure or through the withholding of shares subject to the Stock Options with
a value equal to the Exercise Price.

(c)        Outstanding Stock Options. The number of shares of Class B Common
Stock subject to the Stock Options that is set forth on the Stock Option
Certificate may not reflect the number of Outstanding Stock Options due to Stock
Option exercises or adjustments pursuant to Article II.

ARTICLE II

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Stock Options, and
the Exercise Price of the Stock Options, in each case, as it deems
appropriate. The Committee may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. Such determinations
by the Committee shall be conclusive and binding on all persons for all
purposes.

ARTICLE III

DEFINITIONS

As used herein, the following terms shall have the following meanings:

(a)        “Board” shall mean the Board of Directors of the Company.

(b)        “Cause” shall (i) have the meaning provided in a Company or a
Subsidiary employment agreement that is in effect and applicable to the
Participant, or (ii) mean, if there is no such employment agreement or if such
employment agreement contains no such term, unless the Committee determines
otherwise, (A) conduct constituting embezzlement, material misappropriation or
fraud, whether or not related to the Participant’s employment with the Company
or a Subsidiary; (B) conduct constituting a felony, whether or not related to
the Participant’s employment with the Company or a Subsidiary; (C) conduct
constituting a financial crime, material act of dishonesty or material unethical
business conduct, involving the Company or a Subsidiary; (D) willful
unauthorized disclosure or use of Company or Subsidiary confidential
information; (E) the failure to substantially obey a material lawful directive
that is appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or

 

4



--------------------------------------------------------------------------------

an investigation by regulatory or law enforcement authorities, whether or not
related to employment with the Company or a Subsidiary, after being instructed
by the Company or a Subsidiary to cooperate; (H) the willful destruction of or
failure to preserve documents or other material known to be relevant to any
investigation referred to in subparagraph (G) above; or (I) the willful
inducement of others to engage in the conduct described in subparagraphs (A) –
(H).

(c)        “Certificate” shall have the meaning set forth in Section 1.1 hereof.

(d)        “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

(e)        “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.

(f)        “Committee” shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board to
administer the Plan).

(g)        “Company” shall mean Viacom Inc., a Delaware corporation.

(h)        “Date of Grant” shall be the date set forth on the Stock Option
Certificate.

(i)        “Expiration Date” shall be the date set forth on the Stock Option
Certificate and in Section 1.2(b) hereof.

(j)        “Exercise Price” shall be the amount set forth on the Stock Option
Certificate, which amount shall be equal to the Fair Market Value of a share of
Class B Common Stock on the Date of Grant.

(k)        “Fair Market Value” of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or, if different, the principal stock exchange on which
the Class B Common Stock is then listed.

(l)        “Outstanding Stock Option” shall mean on a given date a Stock Option
granted to the Participant which has not yet been exercised and which has not
yet expired or been terminated in accordance with its terms.

(m)        “Participant” shall mean the employee named on the Stock Option
Certificate.

(n)        “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the

 

5



--------------------------------------------------------------------------------

Participant’s Permanent Disability, unless the Committee determines otherwise.

(o)        “Plan” shall mean the Viacom Inc. 2006 Long-Term Management Incentive
Plan, as amended and restated on April 12, 2007, December 2, 2008 and effective
January 1, 2011, and as may be further amended from time to time.

(p)        “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 60 shall be deemed a retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.

(q)        “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

(r)        “Stock Option” shall mean the contractual right granted to the
Participant to purchase shares of Class B Common Stock at such time and price,
and subject to such other terms and conditions, as set forth in the Certificate
and the Plan.

(s)        “Stock Option Certificate” shall have the meaning set forth in
Section 1.1 hereof.

(t)        “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

ARTICLE IV

MISCELLANEOUS

Section 4.1        No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.

Section 4.2        Restriction on Transfer. The rights of the Participant with
respect to the Stock Options shall be exercisable during the Participant’s
lifetime only by the

 

6



--------------------------------------------------------------------------------

Participant and shall not be transferable by the Participant to whom the Stock
Options are granted, except by will, the laws of descent and distribution or
beneficiary designation; provided that the Committee may permit other
transferability, subject to any conditions and limitations that it may, in its
sole discretion, impose.

Section 4.3        Taxes. As a condition to the exercise of the Stock Options,
the Participant shall make an arrangement acceptable to the Company to pay to
the Company an amount sufficient to satisfy the combined federal, state, local
or other withholding tax obligations which arise in connection with the exercise
of such Stock Options and make such payment. In accordance with the rules and
procedures established by the Company for this purpose, the Participant may
satisfy such withholding obligations through a procedure involving a broker or
dealer, that affords the Participant the opportunity to sell immediately some or
all of the shares underlying the exercised portion of the Stock Options in order
to generate sufficient cash to pay such withholding obligations. In addition, if
the Company so permits, the Exercise Price may be paid in whole or in part using
a net share settlement procedure or through the withholding of shares subject to
the applicable Stock Options with a value equal to the Exercise Price.

Section 4.4        Stockholder Rights. The grant of Stock Options under the
Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, unless, and only when, the Participant, the Participant’s
estate, or the permitted transferee or beneficiary is registered on the books
and records of the Company as a stockholder and shares are delivered to such
party upon exercise of the Stock Options. Unless otherwise determined by the
Committee or specified herein, no adjustment shall be made for dividends or
distributions or other rights in respect of any shares of Class B Common Stock
for which the record date is prior to the date on which the Participant, a
Participant’s estate or any permitted transferee or beneficiary shall become the
holder of such shares of Class B Common Stock.

Section 4.5        No Restriction on Right of Company to Effect Corporate
Changes. Neither the Plan nor the Certificate shall affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

Section 4.6        Section 409A. If any provision of the Certificate contravenes
any regulations or Treasury guidance promulgated under Section 409A or could
cause the Participant to be required to recognize income for United States.
federal income tax purposes with respect to any Stock Options before such Stock
Options are exercised or to

 

7



--------------------------------------------------------------------------------

be subject to any additional tax or interest under Section 409A, such provision
of the Certificate may be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without the
imposition of any additional tax or interest under Section 409A. Moreover, any
discretionary authority that the Board or the Committee may have pursuant to the
Certificate shall not be applicable to Stock Options that are subject to
Section 409A to the extent such discretionary authority will contravene
Section 409A.

Section 4.7        Amendment. The Committee shall have broad authority to amend
the Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any Stock
Options before such Stock Options are exercised and is not subject to additional
tax and interest under Section 409A with respect to any Stock Options.

Section 4.8        Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Stock Options, the provisions of such
employment agreement shall be deemed controlling to the extent such provisions
are consistent with the provisions of the Plan and are more favorable to the
Participant than the provisions of the Certificate.

Section 4.9        Breach of Covenants. In the event that the Committee makes a
good faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, the Participant shall be required to
return any “gain” (as defined below) realized on the Stock Options during the
one year period prior to such breach or at any time after such breach occurs. In
addition, if the Committee makes such determination, the Participant’s
Outstanding Stock Options, whether or not vested, will be forfeited. The “gain”
on the Stock Options shall mean the difference between the Fair Market Value on
the date of exercise and the Exercise Price.

Section 4.10        Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).

Section 4.11        Notice. The Certificate and the Plan contain information
regarding

 

8



--------------------------------------------------------------------------------

the latest date by which the Stock Options may be exercised, and the
Company shall have no obligation to provide any additional information or
notice to any holder of Stock Options in advance of the Expiration Date or any
earlier expiration date.

Section 4.12        Governmental Regulations. The Stock Options shall be subject
to all applicable rules and regulations of governmental or other authorities.

Section 4.13        Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.

Section 4.14        Governing Law. The Certificate and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

9